DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-4 and 18 are elected (species 1).
Claims 5-17 and 19-20 are withdrawn from consideration.
Response to Arguments (Election/Restrictions)
Applicant’s election without traverse of Species 1 (claims 2-4) with generic claims 1 and 18 in the reply filed on 7/2/2021 is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/20/2020 and 11/4/2020 are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “924” has been used to designate both instructions and sensor in Fig. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: alphanumeric input device 917 in Para. 0066, line 4; user interface (UI) navigation device 911 in Para. 0066, line 5; one or more sensors 921 in Para. 0066, line 8; software 923 in Para. 0067, line 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: input device 912 and under interface navigation (cursor control) device 914.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 
Specification
The specification in the instant application is missing the section “Brief summary of the Invention”.
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet 
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: 
In Para. 0034, line 4, “the presence the non-standard pixel” should read “the presence of the non-standard pixel”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over “Detecting Image Tampering Using Feature Fusion” by Zhang et al. in view of “Statistical Fusion of Multiple Cues for Image Tampering Detection” by Hsu et al.
Regarding claim 1, Zhang et al. teaches, a process comprising: receiving into a computer processor a digital image (Pg. 335, third paragraph of right-hand column: we introduce the imaging process in digital cameras and the features used in our method; Pg. 336, first paragraph of left-hand column: after image processing, the digital image will be converted to a user-defined format, such as RAW, TIFF, and JPEG, and stored in the memory; Note: the processor receives the raw images stored in memory); 
determining expected locations of non-standard pixels in the digital image (Pg. 335, last paragraph of right-hand column: generally, only a single CCD detector is used at every pixel in a consumer digital camera. Moreover, the surface of the detector is partitioned with different color filters which are called Color Filter Array (CFA). Then the missing pixels in each color planes are filled in by a CFA interpolation; Pg. 336, second paragraph of left-hand column: phase features [12],[13],[14] vary greatly according to the mechanism within cameras such as the CFA interpolation, post-processing algorithms, and the property of hardware; Pg. 336: cameras of different modes use various CFA interpolation algorithms, transaction modes and transform processes; Note: non-standard features (i.e. phase features or the fingerprint of the sensor) have a specific pattern (i.e. locations of the pixels) used to identify authentic images. The algorithms store the expected locations of these pixels); 
determining a feature for evaluating the non-standard pixels (Pg. 336: the features such as image color features[9], wavelet statistical correlation features [10], image quality features [11], bicoherence amplitude and phase features [12],[13],[14] vary greatly according to the mechanism within cameras such as the CFA interpolation, post-processing algorithms, and the property of hardware. So these features are effective in identifying cameras; Note: phase 
measuring the feature in pixels of the digital image that are located at the expected locations of non-standard pixels (Pg. 338, third paragraph of left-hand column: one-class classifier is trained to get the feature pattern of the given camera in a fixed size. The radial basis function (RBF) is chosen as the kernel function of one-class classifier. After optimum seeking in the training process, cross validation is used to determine the parameter c and g [17]. Finally, the same set of feature statistics extracted from testing blocks are fed into trained one-class classifier to get the matching result; Note: the classifier measure the non-standard pixel features; Pg. 336, second paragraph of left-hand column: phase features [12],[13],[14] vary greatly according to the mechanism within cameras such as the CFA interpolation, post-processing algorithms, and the property of hardware; Pg. 336: cameras of different modes use various CFA interpolation algorithms, transaction modes and transform processes; Note: non-standard features (i.e. phase features or the fingerprint of the sensor) have a specific pattern (i.e. locations of the pixels) used to identify authentic images. The algorithms store the expected locations of these pixels); 
evaluating a statistical measure of the feature in pixels of the digital image that are located at the expected locations of non-standard pixels (Pg. 336: third paragraph of left-hand 
and assessing a probability that the digital image includes a manipulated portion, based on the statistical measure.
Zhang et al. does not expressly disclose the following limitation underlined above: and 
However, Hsu et al. teaches, and assessing a probability that the digital image includes a manipulated portion, based on the statistical measure (Abstract: the detection results using
individual cues are used as observation from which the DRF model parameters and the most likely node labels are inferred indicating whether a local block belongs to a tampered foreground or the authentic background; As seen in Fig. 3, tampering detection scores (i.e. authenticity and inconsistency scores) are calculated to see how likely it is that the images were altered. The tampering detection score is the probability that the image was manipulated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include determining a probability that the image was manipulated as taught by Hsu et al. into the image tampering detection process of Zhang et al. in order to improve detection robustness and accuracy of detection (Hsu et al., Pg. 1386, first and second paragraph of right-hand column).
Regarding claim 2, Zhang et al. teaches, the process of claim 1 (see claim 1 above), wherein the determining expected locations of non-standard pixels in the digital image comprises loading the expected locations of non-standard pixels in the digital image from a database (Pg. 338, third paragraph of right-hand column:  we test 600 images coming from our laboratory image dataset. 300 of them are taken by the cameras of NikonE5700, Sony F828 and Canon Por1 and the other 300 are images spliced by 2 authentic images taken by these three types of cameras. The spliced images are named in group with Canon-Nikon, Canon-Sony, and Nikon-Sony; Pg. 339, first paragraph of left-hand column: Table 2 shows the testing result for 
wherein the database comprises data relating to a camera model, an identity of focusing hardware associated with the camera model (Pg. 338, third paragraph of right-hand column:  we test 600 images coming from our laboratory image dataset. 300 of them are taken by the cameras of NikonE5700, Sony F828 and Canon Por1 and the other 300 are images spliced by 2 authentic images taken by these three types of cameras. The spliced images are named in group with Canon-Nikon, Canon-Sony, and Nikon-Sony; Pg. 339, first paragraph of left-hand column: Table 2 shows the testing result for our image dataset. The first column shows the 
Zhang et al. does not expressly disclose the following limitation in claim 1 from which claim 2 depends: and assessing a probability that the digital image includes a manipulated portion, based on the statistical measure.
However, Hsu et al. teaches, and assessing a probability that the digital image includes a manipulated portion, based on the statistical measure (Abstract: the detection results using
individual cues are used as observation from which the DRF model parameters and the most likely node labels are inferred indicating whether a local block belongs to a tampered foreground or the authentic background; As seen in Fig. 3, tampering detection scores (i.e. authenticity and inconsistency scores) are calculated to see how likely it is that the images were altered. The tampering detection score is the probability that the image was manipulated.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include determining a probability that the image was manipulated as taught by Hsu et al. into the image tampering detection process of Zhang et al. in order to improve detection robustness and accuracy of detection (Hsu .
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over “Detecting Image Tampering Using Feature Fusion” by Zhang et al. in view of “Statistical Fusion of Multiple Cues for Image Tampering Detection” by Hsu et al. and further in view of Chang-Tsun et al. (US 2012/0087589 A1).
Regarding claim 3, Zhang et al. teaches, the process of claim 2 (see claim 2 above), comprising using meta-data from the digital image to identify the camera model as a key into the database.
Zhang et al. does not expressly disclose the following limitation in claim 1 from which claim 2 and this claim 3 depends: and assessing a probability that the digital image includes a manipulated portion, based on the statistical measure.
However, Hsu et al. teaches, and assessing a probability that the digital image includes a manipulated portion, based on the statistical measure (Abstract: the detection results using
individual cues are used as observation from which the DRF model parameters and the most likely node labels are inferred indicating whether a local block belongs to a tampered foreground or the authentic background; As seen in Fig. 3, tampering detection scores (i.e. authenticity and inconsistency scores) are calculated to see how likely it is that the images were altered. The tampering detection score is the probability that the image was manipulated.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include determining a probability that the image was manipulated as taught by Hsu et al. into the image tampering detection process of Zhang et al. in order to improve detection robustness and accuracy of detection (Hsu 
The combination of Zhang et al. and Hsu et al. does not expressly disclose the following limitation underlined above: comprising using meta-data from the digital image to identify the camera model as a key into the database.
However, Chang-Tsun et al. teaches, comprising using meta-data from the digital image to identify the camera model as a key into the database (Para. 0032: once a group of images has been identified based on their SNP characteristics these are preferentially stored in the database 4, with some means e.g. meta data, to identify the groups; Para. 0073: metadata on a typical photo will comprise information such as a time, date and camera identifiers, though this information is not always present or may be subverted. By reading this metadata, it is possible to filter photos by such information stored in the metadata. This may include, the time, date, camera make or model or combinations of this data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include metadata from the digital image to identify the camera model as taught by Chang-Tsun et al. into the combined image tampering detection process of Zhang et al. and Hsu et al. in order to determine images that do not conform to known dimensions or are of a different size (Chang-Tsun et al., Para. 0072).
Regarding claim 4, Zhang et al. teaches, the process of claim 2 (see claim 2 above), wherein assessing the probability the digital image includes a manipulated portion comprises assessing the probability that the image was captured with a different device than that specified in meta-data associated with the digital image. 
Zhang et al. does not expressly disclose the following limitation in claim 1 from which 
However, Hsu et al. teaches, and assessing a probability that the digital image includes a manipulated portion, based on the statistical measure (Abstract: the detection results using
individual cues are used as observation from which the DRF model parameters and the most likely node labels are inferred indicating whether a local block belongs to a tampered foreground or the authentic background; As seen in Fig. 3, tampering detection scores (i.e. authenticity and inconsistency scores) are calculated to see how likely it is that the images were altered. The tampering detection score is the probability that the image was manipulated.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include determining a probability that the image was manipulated as taught by Hsu et al. into the image tampering detection process of Zhang et al. in order to improve detection robustness and accuracy of detection (Hsu et al., Pg. 1386, first and second paragraph of right hand column).
The combination of Zhang et al. and Hsu et al. does not expressly disclose the following limitation underlined above: wherein assessing the probability the digital image includes a manipulated portion comprises assessing the probability that the image was captured with a different device than that specified in meta-data associated with the digital image.
Chang-Tsun et al. teaches, wherein assessing the probability the digital image includes a manipulated portion comprises assessing the probability that the image was captured with a different device than that specified in meta-data associated with the digital image (Para. 0051; Para. 0054: if the similarity                         
                            ρ
                        
                    (i, j) is found to be above a threshold t set by the user, the user can 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include determining the probability that the image was captured with a different device than that specified in meta-data as taught by Chang-Tsun et al. into the combined image tampering detection process of Zhang et al. and Hsu et al. in order to determine if the image has been in someway manipulated (Chang-Tsun et al., Para. 0116).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over “Detecting Image Tampering Using Feature Fusion” by Zhang et al. in view of “Electronic Image Stabilization System for Video Cameras and VCRs” by Uomori et al. 
Regarding claim 18, Zhang et al. teaches, a process comprising: receiving into a computer processor a digital video (Pg. 335, third paragraph of right-hand column: we introduce the imaging process in digital cameras and the features used in our method; Pg. 336, first paragraph of left-hand column: after image processing, the digital image will be converted to a user-defined format, such as RAW, TIFF, and JPEG, and stored in the memory; Note: the processor receives the raw images stored in memory and a video is just a sequence of digital images); 
determining expected relative locations of non-standard pixels in the digital video (Pg. 335, last paragraph of right-hand column: generally, only a single CCD detector is used at every pixel in a consumer digital camera. Moreover, the surface of the detector is partitioned with different color filters which are called Color Filter Array (CFA). Then the missing pixels in each color planes are filled in by a CFA interpolation; Pg. 336, second paragraph of left-hand column: phase features [12],[13],[14] vary greatly according to the mechanism within cameras such as the CFA interpolation, post-processing algorithms, and the property of hardware; Pg. 336: cameras of different modes use various CFA interpolation algorithms, transaction modes and transform processes; Note: non-standard features (i.e. phase features or the fingerprint of the sensor) have a specific pattern (i.e. locations of the pixels) used to identify authentic images and a video is just a sequence of digital images. The algorithms store the expected locations of these pixels); 
determining a feature for evaluating the non-standard pixels (Pg. 336: the features such as image color features[9], wavelet statistical correlation features [10], image quality features 
measuring the feature in pixels of frames of the digital video (Pg. 338, third paragraph of left-hand column: one-class classifier is trained to get the feature pattern of the given camera in a fixed size. The radial basis function (RBF) is chosen as the kernel function of one-class classifier. After optimum seeking in the training process, cross validation is used to determine the parameter c and g [17]. Finally, the same set of feature statistics extracted from testing blocks are fed into trained one-class classifier to get the matching result; Note: the classifier measure the non-standard pixel features; Pg. 336, second paragraph of left-hand column: phase features [12],[13],[14] vary greatly according to the mechanism within cameras such as the CFA interpolation, post-processing algorithms, and the property of hardware; Pg. 336: cameras of different modes use various CFA interpolation algorithms, transaction modes and transform processes; Note: non-standard features (i.e. phase features or the fingerprint of the sensor) have a specific pattern (i.e. locations of the pixels) used to identify authentic images and a video is just a sequence of digital images. The algorithms store the expected 
evaluating a statistical measure of the feature in pixels of the digital video frame (Pg. 336: third paragraph of left-hand column: the statistics are fed into the trained one-class classifier in the matching step to make a decision whether each part of the testing image comes directly from our given camera or has been tampered; Pg. 338, third paragraph of left-hand column to the first paragraph of the right-hand column: one-class classifier is trained to get the feature pattern of the given camera in a fixed size. The radial basis function (RBF) is chosen as the kernel function of one-class classifier. After optimum seeking in the training process, cross validation is used to determine the parameter c and g [17]. Finally, the same set of feature statistics extracted from testing blocks are fed into trained one-class classifier to get the matching result. The principle in training and matching is as follows: Because the input of one-class classifier is statistics, which has the property of fluctuation, we set a false rejection ratio of 1% to one-class classifier, that is: we allow the classifier rejects one sample by error from each 100 samples. By doing this, we set a tolerance for the following matching step to adapt to the fluctuation of statistics. In the matching step, if the percentage of matched blocked is lower than 99% of the whole blocks in a testing image, this image could be seen as a tampered one. For most of tampering operations, the goal is to tamper the kernel objects whose areas are normally much bigger than 1% of the whole image. So the matching result of a tampered image is always much lower than 99%. We could distinguish the tampered image clearly in the detection system; Note: a video is just a sequence of digital images; the statistics used to measure the feature of the pixels consists of determining matching of the images. The expected locations of the pixels are stored in the algorithms to determine the matching result); 
and estimating a vertical shift and a horizontal shift of the digital video frame relative to a second video digital frame.
Zhang et al. does not expressly disclose the following limitation underlined above: and estimating a vertical shift and a horizontal shift of the digital video frame relative to a second video digital frame.
However, Uomori et al. teaches, and estimating a vertical shift and a horizontal shift of the digital video frame relative to a second video digital frame (Pg. 66: the image-stabilizing system consists of a motion vector detection block, which detects input image movement and extracts the image fluctuation component caused by camera fluctuation; Pg. 68: to obtain a large motion vector detection area, the detection area in the next field is shifted, depending on the value of the motion vector detected in the previous field; As further seen in Fig. 3, the shift detected occurs between two different image frames; Pg. 70: Pr, and PI are the correlation measures at the horizontal direction adjacent shifts… Pu and Pd are the correlation measures at the vertical direction adjacent shifts; Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include estimating a shift of the video frames as taught by Uomori et al. into the combined image tampering detection process of Zhang et al. and Hsu et al. in order to achieve stability in detection of motion vectors as the input image condition changes (Uomori et al., Pg. 71).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Goldernberg et al. (US 2018/0034852 A1) teaches an anti-spoofing system operative for 
repulsing spoofing attacks in which an impostor presents a spoofed image of a registered end user (Abstract).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664